IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O'Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :
                                              :
Timothy P. O'Reilly,                          :
                          Appellant           :
                                              :
            v.                               :   No. 520 C.D. 2013
                                             :   Argued: November 13, 2013
(a) Hickory on the Green Homeowners          :
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees); Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :
OPINION
PER CURIAM                                                   FILED: August 27, 2014



              This case has a long and somewhat tortured history. It was argued
before the court en banc, along with two other cases which are being filed
concurrently, Groner v. Kasmoch, No. 1628 C.D. 2012, and Raap v. Waltz, No.
975 C.D. 2012. All involve constitutional challenges to the law commonly known
as the Private Road Act.1 The decisions in these cases will be issued concurrently,
with this case designated as the lead opinion.
              Timothy O’Reilly owns two parcels of land which were bisected in
1963 by the construction of I-79, causing one portion of each parcel to become
landlocked. O’Reilly obtained one parcel in 1973 and the other in 1986. After a
nearby public road [Clubview Drive] running through the Hickory on the Green
subdivision was accepted by Fayette Township in 2001, O’Reilly filed a petition
under the Act to open a private road. The road would provide access between his
land and Clubview Drive, across the land of Hickory and another privately owned
parcel lying between his and Hickory’s. The Hickory on the Green Homeowner’s
Association filed preliminary objections challenging the constitutionality of the
Act. It argued that the Act authorized takings that were unconstitutional because
they were for private, not public, use.2 The Court of Common Pleas of Allegheny


    1
      Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891. Section 11 of the
Private Road Act provides that a landowner may petition the court for the appointment of a board
of viewers to evaluate a proposed private road that will connect a landowner’s property to a
highway. 36 P.S. § 2731
    2
       Specifically, the Association cited to the Fifth Amendment of the United States
Constitution, which states, in part, “nor shall private property be taken for public use, without
(Footnote continued on next page…)
County overruled the objections, and this court affirmed in an opinion by [now
President] Judge Pellegrini, finding ample public purpose in providing access to
landlocked properties. In re Opening a Private Rd. (O’Reilly), 954 A.2d 57 (Pa.
Cmwlth. 2008) [O’Reilly I].           Our Supreme Court reversed and remanded for
further review. In re Opening a Private Rd. (O'Reilly), 5 A.3d 246 (Pa. 2010)
[O’Reilly II]. In reversing, our Supreme Court did not hold the Act to be facially
unconstitutional, but rather clarified the “public purpose” standard. It began by
noting that private road actions are not exercises of the police power, but takings
which are subject to the same constitutional restrictions as takings under eminent
domain.
               Specifically, the Court emphasized that the applicable standard in this
case was the one articulated in Middletown Township v. Lands of Stone, 939 A.2d
331 (Pa. 2007): that takings must have a public purpose and that a public purpose
exists only when the public is “the primary and paramount beneficiary” of the
taking. O’Reilly II, 5 A.3d at 258 (citing Lands of Stone, 939 A.2d at 337). The
Court remanded for consideration of whether, in this case, the public was the
primary and paramount beneficiary. In remanding, our Supreme Court stated:


_____________________________
(continued…)
just compensation,” as well as Article I, Section I of the Pennsylvania Constitution, which
provides:
               All men are born equally free and independent, and have certain
               inherent and indefeasible rights, among which are those of
               enjoying and defending life and liberty, of acquiring, possessing
               and protecting property and reputation, and of pursuing their own
               happiness.
In addition, the Association cited Article I, Section 10 of the Pennsylvania Constitution, which
provides, in part: “nor shall private property be taken or applied to public use, without authority
of law and without just compensation being first made or secured.”



                                                2
                  Perhaps the most compelling assertions advanced
            by Appellee [O’Reilly] lie in the purported interrelation
            between the Commonwealth's initial exercise of its
            eminent domain power to construct an interstate
            highway-which apparently isolated Appellee's property
            from access to public roads-and Appellee's subsequent
            invocation of the PRA to restore access. In light of the
            course this appeal has taken, however, potentially
            relevant details (for example, whether Appellee's use of
            the PRA to restore access to the property was
            contemplated at the time the Commonwealth removed it,
            and whether Appellee acted with reasonable promptitude
            such that the two takings reasonably might be regarded as
            an interconnected course of events) are not well
            developed before this Court. Accordingly, we will return
            the matter to the Commonwealth Court to consider this
            and any remaining matters which have been raised and
            preserved for judicial review and which may bear on
            whether the public is fairly regarded as the primary and
            paramount beneficiary.

Id. at 258-59. On remand, this court held:

                   In examining the record, however, we are
            convinced that we do not have enough information to
            determine whether the public would be the primary and
            paramount beneficiary of the taking in this case. There
            are a number of reasons for this: this case is before us on
            appeal from preliminary objections, so there is no factual
            record; the parties’ pleadings did not specifically address
            the standard that our Supreme Court has now made clear
            applies; and there is nothing even in the pleadings
            relating to the issue of the highway condemnation raised
            by our Supreme Court.
                   We therefore will remand this case to the court of
            common pleas to hold a hearing, make findings of fact,
            and consider these issues. At this hearing, the court
            should consider not only evidence presented by the
            parties about the alleged highway taking that caused the
            parcel at issue to become landlocked, but also any other
            evidence relevant to determining who the primary and
            paramount beneficiary of the proposed taking would be.


                                         3
In re Opening a Private Rd.( O'Reilly), 22 A.3d 291 (Pa. Cmwlth. 2013) [O’Reilly
III].
             Following discovery and a hearing, the trial court focused primarily
on the details suggested by our Supreme Court as possibly relevant and found,
inter alia, that O’Reilly’s predecessors in title were compensated in the eminent
domain proceedings for the fact that a portion of each parcel had become
landlocked; that there is no evidence that, at the time of the taking, either these
landowners or the Commonwealth contemplated landowner’s use of the Act to
gain access to the landlocked parcels; use of the Act to obtain access was
impractical until the construction of Clubview Drive; and O’Reilly did not present
evidence of his intended use for the landlocked property. Common pleas concluded
that, “the fact that a petition was not filed until 2004 is consistent with a conclusion
that use of the Act was not contemplated at the time of the condemnation,” and
that, although O’Reilly’s delay in invoking the Act was reasonable in light of the
circumstances, the forty year delay was consistent with a conclusion “that the two
events are not interconnected in the manner deemed by the Supreme Court to
support a finding that the primary benefit” of the establishment of the private road
was the public’s use of I-79. Thus, common pleas held “although we find that the
public at large would derive a benefit from the opening of the proposed private
road that might equal the benefit conferred upon the Petitioner, the evidence does
not support a finding that the public would be the ‘primary and paramount’
beneficiary.” (Opinion, March 5, 2013, at pp. 14, 16). Accordingly, common pleas
sustained the preliminary objections and dismissed O’Reilly’s petition.
             O’Reilly has now again appealed to this court. He argues that
common pleas’ focus on the parties’ contemplation at the time of the taking and



                                           4
the forty year delay between the I-79 construction and O’Reilly’s resort to the Act
are immaterial. He points out that the delay was reasonable, given the change of
ownership, the lack of need for prompt action because of the continuing
availability of the Act, and because acquiring access under the Act became feasible
only in 2001 after Clubhouse Drive was constructed and was accepted as a public
road. He argues that it is undisputed that the property became landlocked solely by
the exercise of eminent domain for the construction of I-79, of which the public
was clearly the primary and paramount beneficiary, and that should be the end of
the inquiry. He relies on cases from other states which have not found the passage
of time to be a bar to recovery under similar statutes, and on the opinion of the
three judge panel of this court, later withdrawn, in Raap v. Waltz, (Pa. Cmwlth. No.
975 C.D. 2012), filed March 15, 2013, reargument granted March 29, 2013.3
             However persuasive we might find these arguments if we were
writing on a clean slate, they must fail in light of the clear directive of our Supreme
Court, which was aware of, but did not find sufficient public purpose in, the simple
fact that a public project had caused the property to be landlocked in the first place.
It suggested only that a public purpose might be found if the original taking and the
use of the Act were an “interconnected course of events,” and cited as relevant
factors both contemplation of resort to the Act by the parties at the time of the
taking and the property owner’s “reasonable promptitude” in taking such action.
Here, the trial court, in accordance with our remand instructions, gave the parties
an opportunity to develop and present evidence on these and any other factors they
deemed relevant. The court analyzed the very factors cited by our Supreme Court

      3
        As noted above, Raap was reargued en banc, contemporaneously with the argument of
this appeal.



                                           5
as relevant and found that O’Reilly had failed to meet his burden. We discern no
error and, therefore, affirm its decision.




                                             6
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O'Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :
                                              :
Timothy P. O’Reilly,                          :
                          Appellant           :
                                              :
            v.                               :   No. 520 C.D. 2013
                                             :
(a)Hickory on the Green Homeowners           :
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees) ; Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :
PER CURIAM                       ORDER


           AND NOW, this 27th day of August, 2014, the order of the Court of
Common Pleas of Allegheny County in the above-captioned case is AFFIRMED.
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O’Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :

Timothy P. O’Reilly,                          :
                          Appellant           :
             v.                               :   No. 520 C.D. 2013
                                              :   Argued: November 13, 2013
(a) Hickory on the Green Homeowners          :
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees); Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :

BEFORE:     HONORABLE DAN PELLEGRINI, President Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
CONCURRING OPINION
BY PRESIDENT JUDGE PELLEGRINI                                FILED: August 27, 2014


              I join with the concurring opinions by Judges Leadbetter and Brobson
but write separately for two reasons.


              First, just as the “condemning” of a building because it is ready to fall
down is not a “taking” of a property, the establishment of a private road is not a
“taking” of property because the owner of landlocked property has an inchoate
right to passage over the property of another for access to his or her property.


              As explained in our now reversed decision in Opening Private Road
ex rel. O’Reilly, 954 A.2d 57 (Pa. Cmwlth. 2008), while the present version of the
Private Road Act was enacted in 1836, the original version was enacted in 1735
when the Commonwealth of Pennsylvania was still a province and controlled by
the heirs of William Penn.1 In that 1735 legislation, the Provincial Legislature
authorized the laying out of roads at the request of private individuals to access
public roads, finding that the lack of access was not only burdensome to the person
who desired the private road but to the public as well. All sales of land by the heirs
of William Penn or from the Commonwealth, after the end of the Proprietorship,

       1
          When the Private Roads Act was enacted in 1836, Article IX, §X of the 1790
Constitution required that for a condemning authority to take property, the owner of the property
had to consent to the taking, providing that “nor shall any man’s property be taken or applied to
public use without the consent of his representatives and without just compensation being made.”
Given the history of the way land was conveyed by the Proprietorship and later the
Commonwealth, the Private Road Act of 1836 was not a taking because a private road could be
established without consent of those whose lands the private roads traversed.
were sold with the condition that a purchaser could establish a private road to
access a public road. It cannot be considered a “taking” if your predecessor in title
agreed that there was to be an encumbrance for the creation of a private road.


             The necessity that led to the finding that it would be “burdensome to
the public” not to have a procedure to establish private roads embodied in the
Private Roads Act of 1836 requires an understanding of the way land was
originally conveyed to private parties. From the beginning of William Penn’s
Proprietorship, lands were conveyed by warrant by the Land Office, which has
operated continuously since William Penn arrived in Pennsylvania in 1682 and
began to administer and sell land. In 1779, the Commonwealth bought out the
Proprietorship and assumed title to all public land not yet conveyed and continued
to sell land through warrants.


             Typically, those warrants conveyed land by warrant in adjacent blocks
with no provision for roads. Attached to this concurring opinion is a typical
connecting survey from the Land Office of six land warrants given in what is now
Clearfield, Huntington and Centre Counties between 1769 and 1773 conveying
approximately 350 acres of land to six different individuals, with a total of
approximately 2,000 acres.2      There would be similar warrants given to other



      2
         The attachment comes from the records of the Pennsylvania History and Museum
Association,      where     the     Land       Office     presently      resides,   at
http://www.phmc.state.pa.us/bah/dam/rg/di/r17_522ConnectedDraftAnd
OtherMaps/r017_522Map1428_ConnDraft_CentreClearfieldCos_8Tract
sWEB.pdf. Other similar records are located at this site.


                                      DRP - 2
individuals adjacent to these parcels. One small road is shown on the connecting
survey.


              In this case the Proprietorship, subsequently, the Commonwealth and
those that purchased warrants, would know that private roads would be necessary
to pass over the property of another, including theirs, to reach a public road;
otherwise, land would be worthless because there would not be a way for most of
them to access their land to make beneficial use of their property – why buy it if
you can’t use it. Simply put, to make constitutional takings analysis for private
roads is not in accord with Pennsylvania land law which assumed that such would
be allowed.


              Perhaps it is for that reason, and the reasons set forth in Judges
Leadbetter and Brobson’s concurring opinions, that until In re Opening Private
Road for Benefit of O’Reilly, 5 A.3d 246, 259 (Pa. 2010), “[d]espite the Act’s 173-
year history and numerous opportunities to review its constitutionality, [the
Supreme] Court [had] never determined the Act to be unconstitutional, nor has the
Legislature indicated a desire to repeal it.” Id. at 259 (Eakin, J., dissenting).


              Second, if the establishment of a private road is no longer available
for a landlocked owner to gain access to his or her property, it may make those
who created the landlocked condition liable for damages. While the focus has
been on PennDOT’s action in taking the property for a highway, this property only
became truly landlocked when the Township approved the “Hickory on the Green”
land development plan that allowed the cul de sec that did not include a way to



                                        DRP - 3
reach the O’Reilly property. If the Private Roads Act is not available, the net result
is that the Township’s approval resulted in a de facto taking of the property
because it was the action that made the property landlocked and unusable. See 53
P.S. §1095 (“Every municipality shall have a general plan of its streets and alleys,
parks and playgrounds, including those which have been or may be laid out, but
not opened . . . presumably so that when land is developed it will not result in
landlocked property.”)


              However, because I am bound by the Supreme Court decision in In re
Opening Private Road for Benefit of O’Reilly, I concur in the per curiam
affirmance.



                                       __________________________________
                                       DAN PELLEGRINI, President Judge


Judges Leadbetter, Leavitt and Brobson join.




                                      DRP - 4
Attachment
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O'Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :
                                              :
Timothy P. O'Reilly,                          :
                          Appellant           :
                                             :
            v.                               :   No. 520 C.D. 2013
                                             :   Argued: November 13, 2013
(a) Hickory on the Green Homeowners          :
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees); Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :


BEFORE:     HONORABLE DAN PELLEGRINI, President Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROBERT SIMPSON, Judge
                HONORABLE MARY HANNAH LEAVITT, Judge
                HONORABLE P. KEVIN BROBSON, Judge
                HONORABLE ANNE E. COVEY, Judge


CONCURRING OPINION
BY JUDGE LEADBETTER                                 FILED: August 27, 2014



                Because I agree that the majority, like the trial court in this case, has
faithfully applied the principles enunciated by our Supreme Court in In re:
Opening a Private Road (O’Reilly), 5 A.3d 246 (Pa. 2010) [O’Reilly II], I concur
in the result reached by the court.
                I write separately, however, to express my view that in O’Reilly II, the
dissent, authored by Mr. Justice Eakin, had it right. First, as there noted, the Private
Road Act1 has a long history of constitutional acceptance, and I can discern neither
sound policy considerations nor constitutional mandate to justify a change of view.
As further noted, the Act is “akin to the common law doctrine of easement by
necessity, which has long been used to allow a landlocked landowner to access a
public highway over another’s private land when no other relief is available.” 5
A.3d at 259. Is this long established doctrine also to be eviscerated by subjecting it
to the “primary and paramount public purpose” limitation? It can hardly be
disputed that enabling access to land so that it can be used, occupied and taxed at
its true value provides a benefit to the community at large. Indeed, I see little, if
any, qualitative difference of public purpose between turning fallow lands into
productive ones and eliminating blight by condemning property for development
by private entities, a purpose which has clearly been found to pass constitutional


    1
        Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.
muster. See Kelo v. City of New London, 545 U.S. 469 (2005). In many ways, they
are simply urban and rural counterparts.
              Moreover, as noted by the O’Reilly II dissent, the 2006 amendment to
Section 204(b)(9) of the Eminent Domain Code2 shows the General Assembly’s
legislative judgment that access to landlocked property serves the public interest.
In my view, where both public and private interests are substantially enhanced, any
attempt to weigh the value of these benefits to determine which is “paramount” is
too much an exercise of comparing apples to oranges. Each involves a panoply of
short term and long term, quality of life and financial impacts whose value cannot
be compared by any objective measure. In short, if the public obtains a substantial
benefit, and just compensation is paid, I believe the constitution is satisfied.
              Finally, I agree that putting the burden on our trial courts to look for
additional factual indicia of “interconnectedness” between a highway project
which landlocked the property and resort to the Act is a burdensome waste of
judicial resources, which will be repeated each time one of these cases is filed. I
am at a loss to see what additional facts could be found beyond the obvious cause
and effect present here, and found insufficient in O’Reilly II. Even if contemplation
of resort to the Act at the time of the highway condemnation and prompt action
thereon is shown, how do these factors enhance the prospect that the public is the
primary and paramount beneficiary of the proposed private road? Once the public
has its highway, the subsequent unlocking of landlocked property provides no


    2
       26 Pa.C.S. § 204(a), (b)(9). This provision states that the prohibition against the use of
eminent domain for private purposes does not apply where, “[t]he property is to be used for any
road...to be acquired to provide access to a public thoroughfare for a property which would be
otherwise inaccessible as the result of the use of eminent domain.”



                                            BBL-2
more benefit to the public than in any other circumstance in which the Act is
invoked. In all cases, the petitioner will own property which cannot be used
because it is landlocked, and will seek to make his land productive by use of a
private road across the land of his neighbor(s). This either serves the requisite
public purpose or it does not, and it seems to me that, while not declaring the Act
per se unconstitutional, O’Reilly II has, for all intents and purposes rendered the
Act constitutionally unenforceable.
              For this reason, my concern goes beyond a mere disagreement over
policy, stare decisis or constitutional theory. We cannot know how many
hundreds, or even thousands, of landlocked parcels exist in Pennsylvania. Until
O’Reilly II, each citizen who owned such a parcel had a legal right to gain access
to his property for the cost of building a private road over neighboring land.
Undoubtedly, purchasers of such land paid a price which represented its value
depreciated by the financial burden of its lack of access at the time of sale.
Nonetheless, with rare exception, the landlocked property had value, and in some
cases substantial value, which would have been reflected in the price paid in an
arm’s length transaction. Others have had a portion of their property landlocked by
an exercise of eminent domain, like the highway project in this case. While those
owners were surely compensated for the reduction in value of their property, they
would not have been paid the full value of the landlocked parcel.
              Now, with the stroke of a pen, the O’Reilly II decision has rendered
those parcels forever inaccessible and thus unusable and essentially worthless. I
believe this to be, in a very real sense, a taking without compensation,3 a

    3
     Further (although not raised by the parties here), I believe that when the O’Reilly property
became landlocked, a cause of action accrued under the Private Road Act to its owners and their
(Footnote continued on next page…)
                                            BBL-3
constitutional harm which far outweighs the more theoretical countervailing
constitutional concerns expressed in O’Reilly II. Accordingly, were we not bound
by that holding, I would reverse the trial court and allow this private road action to
go forward.




                                           _____________________________________
                                           BONNIE BRIGANCE LEADBETTER,
                                           Judge


President Judge Pellegrini, Judges Simpson, Leavitt, Brobson, and Covey join in
this Concurring Opinion.




_____________________________
(continued…)
successors in title. Thus, under the Remedies Clause of the Pennsylvania Constitution, the
legislature could not strip away this vested right by repeal of the Act. See Ieropoli v. AC&S
Corp., 842 A.2d 919 (Pa. 2002); Gibson v. Commonwealth, 415 A.2d 80 (Pa. 1980). Long ago
our Supreme Court stated:
               A law can be repealed by the law giver; but the rights which have
               been acquired under it, while it was in force, do not thereby cease.
               It would be an absolute injustice to abolish with the law all the
               effects it had produced. This is a principle of general
               jurisprudence; but a right to be within its protection must be a
               vested right.
Gibson at 83, quoting Lewis v Pennsylvania R.R. Co., 69 A. 821 (Pa. 1908). I believe this
principle should not depend upon whether a vested right is abrogated by legislative or judicial
action.


                                           BBL-4
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O'Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :

Timothy P. O'Reilly,                          :
                                              :
                          Appellant           :
            v.                               :   No. 520 C.D. 2013
                                             :
(a) Hickory on the Green Homeowners          :   Argued: November 13, 2013
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees); Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :
BEFORE:        HONORABLE DAN PELLEGRINI, President Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
               HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE MARY HANNAH LEAVITT, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge


CONCURRING OPINION
BY JUDGE COHN JUBELIRER                                     FILED: August 27, 2014



      I agree that the majority, like the trial court, has faithfully applied the
principles set forth in In re: Opening a Private Road (O’Reilly), 5 A.3d 246 (Pa.
2010) (O’Reilly II).        I write separately, however, because I believe that our
Supreme Court’s decision in O’Reilly II establishes a framework for balancing the
competing constitutional interests of the property owner seeking a private road
with the neighboring property owner whose land is being taken to provide the
neighbor’s private road, in addition to the public interest. While I appreciate the
serious concerns expressed in the other concurring opinions in this case, they may
undervalue the rights of neighboring property owners whose land, pursuant to what
is commonly known as the Private Road Act,1 is being permanently taken for the
private benefit of another.


      As our Supreme Court explained in O’Reilly II, actions pursuant to the
Private Road Act are “takings” because the imposition of a private road is “a
physical invasion and permanent occupation of private property.” O’Reilly II, 5

      1
          Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.
A.3d at 257. Because both the Constitutions of the United States and the
Commonwealth protect private property rights, there is a requirement that private
property can only be taken to serve a public purpose. Requiring that the public
must be the “primary and paramount beneficiary of the taking” and that indirect
benefits to the public are insufficient to establish a sufficient public purpose to take
private property, even under the Private Road Act, is an important Constitutional
limitation on a private citizen’s ability to take neighboring property. Id. at 258.
Relying on indirect public benefits, such as a property’s ability to be used,
occupied or taxed at its true value, to support the grant of a private road in favor of
a private landowner may not adequately protect against the harm the creation of
that private road may cause to the neighboring property owner.


      Application of the Private Road Act requires a very complex balancing of
competing policies and constitutional interests. The concurring opinions question
whether, subsequent to O’Reilly II, there is an inability to use the Private Road Act
to gain access to landlocked parcels which constitutes a further taking of those
parcels without compensation and renders those parcels worthless. In Re: Opening
a Private Road (O’Reilly), __ A.3d __, __ (Pa. Cmwlth., No. 520 C.D. 2013, filed
August 27, 2014) (Leadbetter, J., concurring), slip op. at 7 (O’Reilly IV); O’Reilly
IV, __ A.3d at __ (Brobson, J., concurring), slip op. at 6. At the same time there is
also a recognition that the “purchasers of such land paid a price which represented
its value depreciated by the financial burden of its lack of access at the time of the
sale” and that the owners of the properties that became landlocked “were surely
compensated for the reduction in value of their property.” O’Reilly IV, __ A.3d at
__ (Leadbetter, J., concurring), slip op. at 7. Thus, both the original landowner and


                                        RCJ-2
the subsequent purchaser of the property who now want a private road have been
compensated for a lack of access to the landlocked parcels, either directly from the
Commonwealth when the landlocked condition was created or in the form of a
reduced purchase price. There is no easy way to resolve these disputes. However,
I believe the principles articulated by the Supreme Court in O’Reilly II, which
focus on “whether the public is fairly regarded as the primary and paramount
beneficiary,” O’Reilly II, 5 A.3d at 258, provide a measure of necessary
constitutional protection before there can be a permanent taking of the land of one
property owner to provide a private benefit to a second property owner who either
was already compensated for the loss of access at the time it occurred or purchased
the property subsequently at a depreciated price.




                                       RENÉE COHN JUBELIRER, Judge




                                       RCJ-3
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road           :
for the Benefit of Timothy P.           :
O'Reilly Over Lands of (a) Hickory      :
on the Green Homeowners                 :
Association, and (b) Mary Lou           :
Sorbara; Gregory E. Burgunder;          :
Ann E. Cain; Don E. Cottrill &          :
Norma J. Cottrill, h/w; Joseph K.       :
Cupples; James D. Dragoo &              :
Linda J. Dragoo, h/w; Kimberly M.       :
Fonzi; Brian J. Gallagher & Diane J.    :
Gallagher, h/w; Dolores M.              :
Gembarosky; Michael J. Gralish, Jr.     :
& Virginia A. Gralish, h/w; James       :
Battista; Jeffery W. Hutchens;          :
Michael Steinberg; George E.            :
Wilmot & Linda M. Wilmot, h/w;          :
Harry J. Lee, Jr.; John G. Byrne;       :
S. Greg Malone; Joseph V. Mazur         :
& Kelly L. Poole; Thomas C. Schaal      :
& Patty G. Schaal, h/w; Regis G.        :
Niederberger & Kathleen Niederberger, :
h/w; Gordon J. Orr; Anne M. Paul;       :
Thomas G. Porter & Melinda D.           :
Porter, h/w; Joseph Alan Shrager;       :
Eric H. Rittenhouse & Danielle L.       :
Rittenhouse, h/w; Lisa A. Cusick;       :
Jerome Schmier & Carol Falo, h/w;       :
Nancy J. Huff; Marcus A. Spatafore      :
& Kristin C. Spatafore, h/w; William E. :
Sprecher & Marcellene Sprecher, h/w, :
and Frank J. Sprecher & Agnes E.        :
Sprecher, h/w, life estate; Roxanne     :
M. Squillante; Susan C. Stanko;         :
Shanan R. Stewart; Gerald W.            :
Danhires & Linda Danhires, h/w;         :
Gregory Taylor; Giana M. Yeckley;       :
Dennis M. Zamerski & Noreen             :
Zamerski, h/w; Betty B. Williams        :
& Leon Williams (Co-Trustees);          :
Micheline Stabile; William F. Pitzer;    :
Janet Zewe; Franki R. Colangelo;         :
Karen R. Billingham; Roman M.            :
Hlutkowski; Virginia L. Knaus,           :
Trustee Under Qualified Personal         :
Residence Trust Agreement, dated         :
July 27, 2000; Joan L. Massella;         :
Donna Durkan; Geraldine R.               :
Altenhof; Aprajita Rathore &             :
Ravi Ramamoorthy, h/w; James             :
E. Spence & Kathy F. Spence, h/w;        :
Tracy West Maone; Jennifer A.            :
Callery; The Judith F. Koblitz Trust;    :
Adrianna F. Viola; Dorothy D.            :
Wagner; Spitzig Living Trust and         :
William A. Spitzig and Marilyn J.        :
Spitzig (Trustees); Sandra Jean          :
Hanson, Thomas C. Skena; Zaraf           :
Moshin; Paul W. Amic & Carole L.         :
Amic, h/w; Margaret M. Showalter;        :
James P. Flannery & Patricia C.          :
Flannery, h/w; Deborah A. Gertz;         :
Carol L. Schartner; John A.              :
Udischas & Susan C. Udischas, h/w;       :
Donna M. Bartko; Kyli J. Martin;         :
Frederick Rapone Sr. & Roberta           :
Rapone, h/w; Amy R. Solomon;             :
Richard M. Buck & Barbara L. Buck,       :
h/w; Arlene Lipton; William G. Eiler;    :
Catherine M. Smith; David J. Carroll;    :
Mildred K. Fincke; Margaret M.           :
Cornelluis; Joseph A. Testa &            :
Margaret J. Testa, h/w; Candace          :
L. Salvini; A. Whitney Lobdell &         :
Roberta S. Lobdell, h/w; Ronald G.       :
Bauer & Teresa L. Bauer, h/w; Anna       :
Marie Cimarolli; Jor R. Palmer &         :
Ann D. Palmer, h/w; Rita V. Frizlen;     :
Joseph J. Astorino & Marilyn Astorino,   :
h/w; Thomas S. Phillips; John A.         :
Gercher; Naomi H. Patton; Stanley A.     :
Hack & Christine E. Hack, h/w;           :
Melissa J. Schiller & Melanie M.          :
Schiller; John Schlater & Paulette        :
Schlater, h/w; William J. Garrity,        :
Sr. & Patricia Ann Garrity, h/w;          :
Archie L. McIntyre; Clarence Joseph       :
Welter & Mara Welter, h/w;                :
Lisbeth A. Dineen; Charles W.             :
Fetrow & Margaret A. Fetrow, h/w;         :
Jocelyn Breakwell; Mark A. Petrozza       :
& Dorothy M. Petrozza, h/w; Jamie         :
A. Brace, as their interest may appear;   :
                                          :
Timothy P. O'Reilly,                      :
                  Appellant               :
                                          :
                                          :
             v.                           : No. 520 C.D. 2013
                                          : Argued: November 13, 2013
(a)Hickory on the Green                   :
Homeowners Association, and               :
(b) Mary Lou Sorbara; Gregory             :
E. Burgunder; Ann E. Cain;                :
Don E. Cottrill & Norma J.                :
Cottrill, h/w;Joseph K. Cupples;          :
James D. Dragoo & Linda J. Dragoo,        :
h/w; Kimberly M. Fonzi; Brian J.          :
Gallagher & Diane J. Gallagher, h/w;      :
Dolores M. Gembarosky; Michael J.         :
Gralish, Jr. & Virginia A. Gralish,       :
h/w; James Battista; Jeffery W.           :
Hutchens; Michael Steinberg;              :
George E. Wilmot & Linda M.               :
Wilmot, h/w; Harry J. Lee, Jr.;           :
John G. Byrne; S. Greg Malone;            :
Joseph V. Mazur & Kelly L. Poole;         :
Thomas C. Schaal & Patty G. Schaal,       :
h/w; Regis G. Niederberger                :
& Kathleen Niederberger, h/w;             :
Gordon J. Orr; Anne M. Paul;              :
Thomas G. Porter & Melinda D.             :
Porter, h/w; Joseph Alan Shrager;         :
Eric H. Rittenhouse & Danielle L.         :
Rittenhouse, h/w; Lisa A. Cusick;      :
Jerome Schmier & Carol Falo, h/w;      :
Nancy J. Huff; Marcus A. Spatafore     :
& Kristin C. Spatafore, h/w;           :
William E. Sprecher & Marcellene       :
Sprecher, h/w, and Frank J.            :
Sprecher & Agnes E. Sprecher, h/w,     :
life estate; Roxanne M. Squillante;    :
Susan C. Stanko; Shanan R. Stewart;    :
Gerald W. Danhires & Linda Danhires,   :
h/w; Gregory Taylor; Giana M.          :
Yeckley; Dennis M. Zamerski &          :
Noreen Zamerski, h/w; Betty B.         :
Williams & Leon Williams               :
(Co-Trustees); Micheline Stabile;      :
William F. Pitzer; Janet Zewe;         :
Frank R. Colangelo; Karen R.           :
Billingham; Roman M. Hlutkowski;       :
Virginia L. Knaus, Trustee Under       :
Qualified Personal Residence Trust     :
Agreement, dated July 27, 2000;        :
Joan L. Massella; Donna Durkan;        :
Geraldine R. Altenhof; Aprajita        :
Rathore & Ravi Ramomoorthy, h/w;       :
James E. Spence & Kathy F.             :
Spence, h/w; Tracy West Maone;         :
Jennifer A. Callery;                   :
The Judith F. Koblitz Trust;           :
Adrianna F. Viola; Dorot hy D.         :
Wagner; Spitzig Living Trust and       :
William A. Spitzig and Marilyn J.      :
Spitzig (Trustees); Sandra Jean        :
Hanson, Thomas C. Skena; Zaraf         :
Moshin; Paul W. Amic & Carole L.       :
Amic, h/w; Margaret M. Showalter;      :
James P. Flannery & Patricia C.        :
Flannery, h/w; Deborah A. Gertz;       :
Carol L. Schartner; John A. Udischas   :
& Susan C. Udischas, h/w; Donna M.     :
Bartko; Kyli J. Martin; Frederick      :
Rapone Sr. & Roberta Rapone, h/w;      :
Amy R. Solomon; Richard M. Buck        :
& Barbara L. Buck, h/w; Arlene         :
Lipton; William G. Eiler; Catherine    :
M. Smith; David J. Carroll; Mildred    :
K. Fincke; Margaret M. Cornelluis;     :
Joseph A. Testa & Margaret J. Testa,   :
h/w; Candace L. Salvini; A. Whitney    :
Lobdell & Roberta S. Lobdell, h/w;     :
Ronald G. Bauer & Teresa L.            :
Bauer, h/w; Anna Marie Cimarolli;      :
Jor R. Palmer & Ann D. Palmer, h/w;    :
Rita V. Frizlen; Joseph J. Astorino    :
& Marilyn Astorino, h/w; Thomas S.     :
Phillips; John A. Gercher; Naomi H.    :
Patton; Stanley A. Hack & Christine    :
E. Hack, h/w; Melissa J. Schiller &    :
Melanie M. Schiller; John Schlater &   :
Paulette Schlater, h/w; William J.     :
Garrity, Sr. & Patricia Ann Garrity,   :
h/w; Archie L. McIntyre; Clarence      :
Joseph Welter & Mara Welter, h/w;      :
Lisbeth A. Dineen; Charles W.          :
Fetrow & Margaret A. Fetrow, h/w;      :
Jocelyn Breakwell; Mark A. Petrozza    :
& Dorothy M. Petrozza, h/w; Jamie A.   :
Brace, as their interest may appear    :


BEFORE:    HONORABLE DAN PELLEGRINI, President Judge
           HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
           HONORABLE RENÉE COHN JUBELIRER, Judge
           HONORABLE ROBERT SIMPSON, Judge
           HONORABLE MARY HANNAH LEAVITT, Judge
           HONORABLE P. KEVIN BROBSON, Judge
           HONORABLE ANNE E. COVEY, Judge

CONCURRING OPINION
BY JUDGE LEAVITT                           FILED: August 27, 2014
                I join the concurring opinions by Judges Pellegrini, Leadbetter and
Brobson.       I write separately to respond to Judge Cohn Jubelirer’s thoughtful
concurring opinion. It makes the important point that the property rights of the
owner of a landlocked parcel must be balanced against those of the owner of the
parcel that becomes the subject of an action brought under the Private Road Act.1 I
agree with that principle. However, I believe that our Supreme Court’s opinion in
Opening Private Road for Benefit of O’Reilly, 5 A.3d 246 (Pa. 2010) (O’Reilly II),
has tipped the scales in favor of the defendant to such an action.
                As noted by our Supreme Court in O’Reilly II, the board of viewers is
restricted by the provisions of the Private Road Act. It must, first, determine the
necessity of a private road, which must “connect such property with the nearest
public thoroughfare or private way leading to such public thoroughfare.” Id. at
248. The board of viewers then “will lay out a private road to cause the least
damage to private property.” Id. Finally, “the owner of the landlocked property
[must] pay damages to persons over whose property the new road is built[.]” Id.
                In other words, the owner of the landlocked property is not entitled to
the most scenic entrance to his property or even the most convenient. And, of
course, the landlocked property owner must pay for the private road. By these
provisions, the General Assembly has struck a fair balance between the rights of
neighboring property owners, one of whom owns a landlocked property.
                The Private Road Act is the last resort of the landlocked property
owner, not the first. It is only where neighbors are not able by negotiation to agree
upon the location of an easement or driveway, or upon the amount of
compensation that should be paid, that the Private Road Act need be invoked.


1
    Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§2731-2891.
With the effective abolition of the Private Road Act, the owner of the landlocked
parcel lacks any negotiating leverage. He is at the mercy of his neighbor, who can
name any price. Or not. The neighbor may decide to enlarge his own land
holdings to include the landlocked parcel by using it for 21 years and then claim
title by adverse possession. The landlocked property owner could prevent adverse
possession by fencing his parcel, but he will need to engage a helicopter in order to
erect that fence.
             Since 1735, a version of the Private Road Act has balanced the rights
of private landowners to the use and enjoyment of their property and has advanced
the public interest in the productive use of land and in keeping the peace between
neighbors. I fear that O’Reilly II will frustrate these important goals by unduly
empowering one neighbor at the expense of the other.

                                             ______________________________
                                             MARY HANNAH LEAVITT, Judge

President Judge Pellegrini, Judge Leadbetter, Judge Simpson, Judge Brobson and
Judge Covey join in this concurring opinion.




                                      MHL-2
     IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Opening a Private Road                 :
for the Benefit of Timothy P. O'Reilly        :
Over Lands of (a) Hickory on the Green        :
Homeowners Association, and (b) Mary          :
Lou Sorbara; Gregory E. Burgunder;            :
Ann E. Cain; Don E. Cottrill & Norma J.       :
Cottrill, h/w; Joseph K. Cupples; James D. :
Dragoo & Linda J. Dragoo, h/w; Kimberly :
M. Fonzi; Brian J. Gallagher & Diane J.       :
Gallagher, h/w; Dolores M. Gembarosky; :
Michael J. Gralish, Jr. & Virginia A. Gralish,:
h/w; James Battista; Jeffery W. Hutchens; :
Michael Steinberg; George E. Wilmot &         :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;      :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.              :
Niederberger & Kathleen Niederberger, h/w; :
Gordon J. Orr; Anne M. Paul; Thomas G. :
Porter & Melinda D. Porter, h/w; Joseph       :
Alan Shrager; Eric H. Rittenhouse &           :
Danielle L. Rittenhouse, h/w; Lisa A.         :
Cusick; Jerome Schmier & Carol Falo,          :
h/w; Nancy J. Huff; Marcus A. Spatafore & :
Kristin C. Spatafore, h/w; William E.         :
Sprecher & Marcellene Sprecher, h/w, and :
Frank J. Sprecher & Agnes E. Sprecher,        :
h/w, life estate; Roxanne M. Squillante;      :
Susan C. Stanko; Shanan R. Stewart;           :
Gerald W. Danhires & Linda Danhires,          :
h/w; Gregory Taylor; Giana M. Yeckley;        :
Dennis M. Zamerski & Noreen Zamerski, :
h/w; Betty B. Williams & Leon                 :
Williams (Co-Trustees); Micheline Stabile; :
William F. Pitzer; Janet Zewe; Franki R.      :
Colangelo; Karen R. Billingham; Roman M. :
Hlutkowski; Virginia L. Knaus, Trustee        :
Under Qualified Personal Residence Trust :
Agreement, dated July 27, 2000; Joan L.       :
Massella; Donna Durkan; Geraldine R.          :
Altenhof; Aprajita Rathore & Ravi             :
Ramamoorthy, h/w; James E. Spence &           :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F. Koblitz :
Trust; Adrianna F. Viola; Dorothy D.          :
Wagner; Spitzig Living Trust and William :
A. Spitzig and Marilyn J. Spitzig (Trustees); :
Sandra Jean Hanson, Thomas C. Skena;          :
Zaraf Moshin; Paul W. Amic & Carole L. :
Amic, h/w; Margaret M. Showalter; James :
P. Flannery & Patricia C. Flannery, h/w;      :
Deborah A. Gertz; Carol L. Schartner; John :
A. Udischas & Susan C. Udischas, h/w;         :
Donna M. Bartko; Kyli J. Martin;              :
Frederick Rapone Sr. & Roberta Rapone, :
h/w; Amy R. Solomon; Richard M. Buck & :
Barbara L. Buck, h/w; Arlene Lipton;          :
William G. Eiler; Catherine M. Smith;         :
David J. Carroll; Mildred K. Fincke;          :
Margaret M. Cornelluis; Joseph A. Testa       :
& Margaret J. Testa, h/w; Candace L.          :
Salvini; A. Whitney Lobdell & Roberta S. :
Lobdell, h/w; Ronald G. Bauer & Teresa L. :
Bauer, h/w; Anna Marie Cimarolli; Jor R. :
Palmer & Ann D. Palmer, h/w; Rita V.          :
Frizlen; Joseph J. Astorino & Marilyn         :
Astorino, h/w; Thomas S. Phillips;            :
John A. Gercher; Naomi H. Patton;             :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;       :
William J. Garrity, Sr. & Patricia Ann        :
Garrity, h/w; Archie L. McIntyre;             :
Clarence Joseph Welter & Mara Welter,         :
h/w; Lisbeth A. Dineen; Charles W. Fetrow :
& Margaret A. Fetrow, h/w; Jocelyn            :
Breakwell; Mark A. Petrozza & Dorothy M. :
Petrozza, h/w; Jamie A. Brace, as their       :
interest may appear;                          :
                                              :
                                              :
Timothy P. O'Reilly,                          :
                          Appellant           :
            v.                               :   No. 520 C.D. 2013
                                             :   Argued: November 13, 2013
(a) Hickory on the Green Homeowners          :
Association, and (b) Mary Lou Sorbara;       :
Gregory E. Burgunder; Ann E. Cain;           :
Don E. Cottrill & Norma J. Cottrill, h/w;    :
Joseph K. Cupples; James D. Dragoo &         :
Linda J. Dragoo, h/w; Kimberly M. Fonzi; :
Brian J. Gallagher & Diane J. Gallagher,     :
h/w; Dolores M. Gembarosky; Michael J. :
Gralish, Jr. & Virginia A. Gralish, h/w;     :
James Battista; Jeffery W. Hutchens;         :
Michael Steinberg; George E. Wilmot &        :
Linda M. Wilmot, h/w; Harry J. Lee, Jr.;     :
John G. Byrne; S. Greg Malone; Joseph V. :
Mazur & Kelly L. Poole; Thomas C. Schaal :
& Patty G. Schaal, h/w; Regis G.             :
Niederberger & Kathleen Niederberger,        :
h/w; Gordon J. Orr; Anne M. Paul;            :
Thomas G. Porter & Melinda D. Porter,        :
h/w; Joseph Alan Shrager; Eric H.            :
Rittenhouse & Danielle L. Rittenhouse, h/w; :
Lisa A. Cusick; Jerome Schmier & Carol       :
Falo, h/w; Nancy J. Huff; Marcus A.          :
Spatafore & Kristin C. Spatafore, h/w;       :
William E. Sprecher & Marcellene             :
Sprecher, h/w, and Frank J. Sprecher &       :
Agnes E. Sprecher, h/w, life estate; Roxanne :
M. Squillante; Susan C. Stanko; Shanan R. :
Stewart; Gerald W. Danhires & Linda          :
Danhires, h/w; Gregory Taylor; Giana M. :
Yeckley; Dennis M. Zamerski & Noreen         :
Zamerski, h/w; Betty B. Williams &           :
Leon Williams (Co-Trustees); Micheline       :
Stabile; William F. Pitzer; Janet Zewe;      :
Frank R. Colangelo; Karen R. Billingham; :
Roman M. Hlutkowski; Virginia L. Knaus, :
Trustee Under Qualified Personal Residence :
Trust Agreement, dated July 27, 2000; Joan :
L. Massella; Donna Durkan; Geraldine R. :
Altenhof; Aprajita Rathore & Ravi            :
Ramomoorthy, h/w; James E. Spence &          :
Kathy F. Spence, h/w; Tracy West Maone; :
Jennifer A. Callery; The Judith F.           :
Koblitz Trust; Adrianna F. Viola; Dorothy :
D. Wagner; Spitzig Living Trust and          :
William A. Spitzig and Marilyn J. Spitzig :
(Trustees); Sandra Jean Hanson, Thomas C. :
Skena; Zaraf Moshin; Paul W. Amic &          :
Carole L. Amic, h/w; Margaret M.             :
Showalter; James P. Flannery &               :
Patricia C. Flannery, h/w; Deborah A. Gertz; :
Carol L. Schartner; John A. Udischas &       :
Susan C. Udischas, h/w; Donna M. Bartko; :
Kyli J. Martin; Frederick Rapone Sr. &       :
Roberta Rapone, h/w; Amy R. Solomon;         :
Richard M. Buck & Barbara L. Buck, h/w; :
Arlene Lipton; William G. Eiler;             :
Catherine M. Smith; David J. Carroll;        :
Mildred K. Fincke; Margaret M. Cornelluis; :
Joseph A. Testa & Margaret J. Testa, h/w; :
Candace L. Salvini; A. Whitney Lobdell & :
Roberta S. Lobdell, h/w; Ronald G. Bauer :
& Teresa L. Bauer, h/w; Anna Marie           :
Cimarolli; Jor R. Palmer & Ann D. Palmer, :
h/w; Rita V. Frizlen; Joseph J. Astorino & :
Marilyn Astorino, h/w; Thomas S. Phillips; :
John A. Gercher; Naomi H. Patton;            :
Stanley A. Hack & Christine E. Hack, h/w; :
Melissa J. Schiller & Melanie M. Schiller; :
John Schlater & Paulette Schlater, h/w;      :
William J. Garrity, Sr. & Patricia Ann       :
Garrity, h/w; Archie L. McIntyre; Clarence :
Joseph Welter & Mara Welter, h/w;            :
Lisbeth A. Dineen; Charles W. Fetrow & :
Margaret A. Fetrow, h/w; Jocelyn             :
Breakwell; Mark A. Petrozza & Dorothy        :
M. Petrozza, h/w; Jamie A. Brace, as their :
interest may appear                          :
BEFORE: HONORABLE DAN PELLEGRINI, President Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
        HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE ROBERT SIMPSON, Judge
        HONORABLE MARY HANNAH LEAVITT, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge

CONCURRING OPINION
BY JUDGE BROBSON                            FILED: August 27, 2014


               I must reluctantly concur with the majority’s resolution of this
appeal. I write separately in strong support of Judge Leadbetter’s concurring
opinion, with which I join.
               Respectfully, the Pennsylvania Supreme Court’s majority decision
in In re Opening a Private Road (O’Reilly), 5 A.3d 246 (Pa. 2010) (O’Reilly II),
imposes a new and perhaps impossible burden of proof on those who,
pre-O’Reilly II, acquired real property landlocked by an act of eminent domain.
These innocent owners, based on long-standing precedent from the courts of
this Commonwealth, had every reason to believe that regardless of how much
time passes, the Private Road Act (Act),1 a law in existence in this
Commonwealth since 1836, would be available to them at the time they choose
to make use of their landlocked property and should they be unable to reach
agreement with a neighboring property owner for access. See O’Reilly II,
5 A.3d at 259-60 (Eakin, J., dissenting). Until such a confluence, which might
occur one day or twenty years after the land-locking event, there simply is no
necessity for the private road and thus no reason to invoke the Act. As Judge
Leadbetter observes, the majority’s decision in O’Reilly II, in a way, effected

      1
          Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.
yet another governmental taking of private property without compensation,
leaving innocent owners with worthless parcels of land.




                                        P. KEVIN BROBSON, Judge



President Judge Pellegrini and Judges Leadbetter, Simpson, and Leavitt join in
this concurring opinion.




                                    PKB-2